DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
Claims 2-3, 8, 10, 17 have been cancelled.  Claims 1, 4-7, 9, 11-16, 18-53 are pending.  Claims 48-53 have been withdrawn.  Claims 1, 4-7, 9, 11-16, 18-47 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4-7, 9, 11-16, 18-47 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (WO 2012/037117 A1, of record) in view of Tseti (EP 2 277 546 A1, of record).
The instant claims are directed to a pharmaceutical formulation comprising acetaminophen and a sulfoalkyl ether cyclodextrin.
Reed teaches a water stable pharmaceutical composition comprising a therapeutic agent and a cyclic oligosaccharide in a gel matrix (claim 1), wherein the therapeutic agent is acetaminophen (claims 8 and 14) and the cyclic oligosaccharide is a beta-cyclodextrin (claims 4-6).  A preferred beta-cyclodextrin is sulfobutyl ether cyclodextrin (page 21, lines 31-32).  The pharmaceutical composition can be in the form of a kit container as an individual dosage unit of the therapeutic agent (claim 25).  Aqueous solutions (claims 23 and 26) and powders are taught (page 3, lines 14-19).  The molar ratio of the cyclodextrin to the therapeutic agent can be from 1:20 to 20:1, preferably 1:5, 1:2, 1:1.8, 1:1.8, 1:1.25 (page 30, line 22 to page 31, line 12).  Excipients are taught.  The active therapeutic agents are equivalent to the typical recommended over the counter dosage, preferably 0.1 to 1000 mg (page 33, line 26 to page 34, line 4).  In Example 4, 120 mg of acetaminophen and 2.18 g of cyclodextrin was added to 87.65 mL of distilled water.  In addition to taste masking ability, researchers have reported that cyclodextrins help to improve drug bioavailability by increasing drug solubility (page 6, lines 27-29).  
Reed teaches as discussed above, however, fail to disclose the claimed acetaminophen and cyclodextrin concentrations, buffers, pH, salt, and osmolality limitations.  

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated the buffers, salts, and amounts of the active agents and cyclodextrin, as taught by Tseti, into the pharmaceutical formulation, as taught by Reed.
A person of ordinary skill in the art would have been motivated to incorporate buffers and salts because these excipients have been taught to be useful in similar pharmaceutical composition comprising an analgesic and cyclodextrin for stabilizing the pH.  Furthermore, it would be routine in the art to optimize the amounts and concentrations of the acetaminophen and cyclodextrin because these agents are taught to be result effective variables.  The skilled artisan would optimize these amounts based on known factors, such as sex, age, weight, symptoms, etc.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
Finally, the limitation drawn to osmolality is obvious since Reed teaches that the advantage of using cyclodextrins is to improve drug solubility.  Therefore, it would be obvious for the skilled artisan to optimize the osmolality of the formulation.

Response to Arguments
The Pipkin Declaration under 37 CFR 1.132 filed 12/15/21 is insufficient to overcome the rejection of claims 1, 4-7, 9, 11-16, 18-47 based upon Reed (WO 2012/037117 A1, of record) in view of Tseti (EP 2 277 546 A1, of record) as set forth in the last Office action because: a conclusion of unexpected result was not found given the teachings of the cited prior art.
Applicant argues that the Reed reference falls short of teaching or suggesting the specific combination of acetaminophen and SAE-CD among the listed cyclodextrins.  Reed only points to beta-cyclodextrins and alpha-cyclodextrins when reciting preferred cyclodextrins.  Moreover, there is no mention of SAE-CD elsewhere in Reed.  Furthermore, Reed discloses an extremely broad range of 0.1 to about 1000 mg of active therapeutic agent.  Acetaminophen is taught in a concentration of 1.37 mg/ml with no suggestion of the claimed 8-12 mg/ml (the lower end of which is over five times greater than the sole acetaminophen concentration disclosed in Reed).
	This is not persuasive because Reed teaches that SAE-CD is among a small list of preferred cyclodextrins that can be used according to the reference on page 21, lines 
	Applicant argues that Tseti teaches a 10 mg/ml acetaminophen composition having a hydroxypropyl-β-cyclodextrin concentration of 666 mg/ml, which corresponds to a molar concentration of about 4-5 mM.  Thus, Tseti provides no motivation to prepare an acetaminophen composition that has a 10- to 20-fold higher concentration of cyclodextrin as required by the instant claims.
This is not persuasive because Applicant is reminded that the rejection is based on a combination of references, and not only based on Tseti.  Specifically, the Reed reference was used to teach compositions comprising sulfoalkyl ether cyclodextrins and acetaminophen at a molar ratio from 1:20 to 20:1.  Since Tseti teaches the concentration of acetaminophen to be 10 mg/ml, a 1:20 molar ratio of acetaminophen to the cyclodextrin would meet the limitation of the instant claims.
Finally, Applicant argues unexpected results in Figure 4A of the instant specification, which shows that a 10 mg/ml acetaminophen solution having 10 mM concentration of CAPTISOL showed considerable impurities upon storage as compared to those having 50 or 100 mM concentration of CAPTISOL.  The instant application demonstrates that a considerably higher concentration of sulfoalkyl ether cyclodextrin was needed to achieve stability toward impurity formation.  This would have been unexpected given the teachings of Tseti.
.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02 (e).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627